Miller, Judge.
This is an appeal from the judgment of the U.S. Customs Court, 82 Cust. Ct. 61, C.D. 4788 (1979), which upheld the decision of the Secretary of the Treasury that float glass manufactured in Great Britain did not benefit from the payment or bestowal of a bounty or grant within the meaning of section 303 of the Tariff Act of 1930, as amended (19 U.S.C. 1303). For the same reasons set forth in the opinion in ASG Industries, Inc. v. United States, No. 79-15, decided concurrently herewith, the judgment of the Customs Court is reversed and the case is remanded for further proceedings.
Market, Chief Judge, and Rich, Judge, dissent.